Title: To Benjamin Franklin from Bartholomew Raredon, 13 September 1779
From: Raredon, Bartholomew
To: Franklin, Benjamin


Sir
Fougeres Sept: 13: 1779
May it Please your Excelencys Goodness: Whereas your Petticioner Is a Native american and has Now A Wife and Family in the Province of Pensilvenia in Lancester County, Left I Fear in great distress as By Reason of The War, i Came to Sea in the Swallow Slope Belonging to Rhoad Island Commanded By Capt: Murphy and Was taken And Carried into Portsmouth Where I Rmaind A prisoner 2 Years almost But Have Got Out and in hopes of Escapeing Safe to France to Claim your Protection And Return to my Country in duty I was Retaken and Brought Back to Prison Again and Sent un Board of the Princis Amilia, and When the Carteel arived I was Not Suffrered to Come in my turn With My Shipmates But When the Ardent Which is Now Taken Was Fitted for Sea I was Sent un Board of her against my Will, When i Wrote to Mr: Wren of Portsmouth Who answerd me and Bid me Comfort my Self As Well as i Could that he Would Endeavour To Get me oaf again But the Ship Sailing Before i Could be Releasd: i Came to Sea in her And Was Taken and Brought to this Place at My Arival at Brest i Wrote your goodness A Letter But Not thinking Sircumstances Clarely laid down and Being Sent hither I here Present your Exelency With the Reality of my Cause as i am Ready to Prove upon Oath My Name is Bartholemew, Raredon, and as you are appointed for the Relief of your Distresd Country hope your Godness will endeavour for my Speedy Release I add No more But Rest, Most Excelent Sir, yours in duty To my Country
Bartholemew Raredon
 
Addressed: To His Excelency / Benjaman Frankland / Esqr: Ambasador for the / States of America / Resident at Paris
Notation: Faredon Bartholomeu 7bre. 13. 1779.
